United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-51099
                        Conference Calendar



LLOYD GEORGE BOWERS,

                                    Plaintiff-Appellant,

versus

BENNY BOYKIN; KENNETH HULLUM; CEDRIC CADDELL,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-02-CV-214
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Lloyd George Bowers, Texas prisoner # 1019169, seeks to

appeal in forma pauperis (IFP) the dismissal of his 42 U.S.C.

§ 1983 complaint for failure to exhaust administrative remedies.

He argues that the letter he wrote to internal affairs regarding

his assault was tantamount to filing Step 1 and Step 2 grievances

for exhaustion purposes.   The merits of Bowers’s appeal are

“inextricably intertwined with the certification decision,” and,

therefore, we also entertain the issue whether the appeal should

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-51099
                                  -2-

be dismissed.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).

     Bowers conceded that he did not file either a Step 1 or Step

2 grievance.     See Wendell v. Asher, 162 F.3d 887, 891 (5th Cir.

1998).   If it is assumed arguendo that Bowers could also exhaust

his administrative remedies by opening a case with the internal

affairs division, the Spears2 testimony nevertheless confirmed

that the investigation was incomplete and that his grievance was

thus unresolved at the administrative level.     The magistrate

judge therefore did not err in determining that he had failed to

exhaust administrative remedies and in dismissing his civil

rights complaint.     See 42 U.S.C. § 1997e(a); Richardson v.

Spurlock, 260 F.3d 495, 499 (5th Cir. 2001).

     Bowers’s allegations of retaliation are raised for the first

time on appeal and are therefore not considered.     See Leverette

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     Bowers has not established that an appeal would not involve

nonfrivolous issues.    We therefore deny his motions for IFP

status and for appointment of counsel and dismiss the appeal as

frivolous in the interest of judicial efficiency.     See 5TH CIR. R.

42.2; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

     Bowers is cautioned that the dismissal of this appeal as

frivolous counts as a “strike” for purposes of 28 U.S.C.

§ 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th


     2
         Spears v. McCotter, 766 F.2d 179, 180 (5th Cir. 1985).
                           No. 02-51099
                                -3-

Cir. 1996).   Bowers is further cautioned that if he accumulates

three “strikes” pursuant to 28 U.S.C. § 1915(g), he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     IFP MOTION DENIED; MOTION TO APPOINT COUNSEL DENIED;

THREE-STRIKES WARNING ISSUED; APPEAL DISMISSED.